Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of depraved indifference murder in the second degree (Penal Law § 125.25 [2]). We reject defendant’s contention that the evidence was legally insufficient to support the conviction, and we conclude that the verdict was not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495).
We have reviewed the remaining issues raised by defendant and find them to be devoid of merit. (Resubmission of appeal from Judgment of Supreme Court, Cattaraugus County, Kasler, J. — Murder, 2nd Degree.) Present — Callahan, J. P., Green, Balio, Lawton and Fallon, JJ.